Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7, line 3, recites "the image plane".  This term is not previously used in this claim or the base claim and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, claim 7 reads on "an image plane".  Dependent claims fall herewith.
Claim 10, line 1, recites "the exit face".  This term is not previously used in this claim or the base claim and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, claim 10 reads on "the exit surface".  Dependent claims fall herewith.
Claim 12, line 17, recites "the build plane".  This term is not previously used in this claim or the base claim and does not have proper antecedent basis, making it unclear what structure is being referenced.  For the purpose of examination, claim 12 reads on "a build plane".  Dependent claims fall herewith.
Claim 16, line 2, recites "mask".  It is unclear whether this term references the mask recited in the base claim or not, making it unclear what structure is being referenced.  For the purpose of examination, claim 16 reads on "the mask".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamar (EP226683A1).
Regarding claim 1, Jamar teaches a three-dimensional printing system (claim 1, Fig.1) comprising: 
a resin vessel containing resin (10 in Fig.1); 
an imaging bar (claim 1, “planar support", including 4 and 31 in Fig.1) including an arrangement of light emitting devices (claim 1, 32 in Fig.1) that selectively emit radiation from an exit surface of the imaging bar to define a build plane in the resin, the exit surface of the imaging bar is less than 10 millimeters from the build plane (Fig.1: distance between (240) and (241) is 10-15 microns, therefore the distance between exit of imaging bar and build plane is less than 10 mm); 
a movement mechanism coupled to the imaging bar (paragraph 23, 8 in Fig.1);
a controller configured to: scan the imaging bar along a scan axis (paras. 0021, 0023; 38 in Fig.1); and 
concurrent with scanning, operate the imaging bar to selectively image and harden a layer of resin at the build plane (para. 0023).
Regarding claim 2, Jamar teaches the imaging bar includes a substrate supporting the arrangement of light emitting devices which are arranged along an axis that is oblique or perpendicular to the scan axis (Fig.1, claim 1 wherein one axis of the arrary is oblique to the moving direction).  
Regarding claim 3, Jamar teaches the light emitting devices are light emitting diodes (claim 1).
Regarding claim 4, Jamar teaches the imaging bar includes an arrangement of light collimators overlaying the substrate that individually receive light from the light emitting devices (collimator 2 in Fig.1).  
Regarding claim 10, Jamar teaches the exit face of the imaging bar is less than 5 millimeters from the build plane (distance between (240) and (241) is 10-15 microns, therefore the distance between exit of imaging bar and build plane is less than 5 mm).  
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (CN104108182).
Regarding claim 12, Zhu teaches a three-dimensional printing system (Fig.1) comprising: 
a resin vessel containing resin (Fig.1); 
an imaging bar (Fig.1) including: 
a substrate including a plurality of light emitting devices (Fig.1, claim 1) arranged along an array axis (Fig.2 discloses light emitting devices arranged along the x-axis in three staggered rows. Each row discloses a plurality of light emitting diodes arranged along an array axis.); 
a collimation layer overlying the substrate that defines a plurality of collimators that individually align with the light emitting devices (2 in Fig.1: the first lens above each diode collimates the light. The lenses are all aligned in the x-y plane, thus forming a collimator layer); 
a lenslet layer (2 in Fig.2 the upper set of lenses are considered a lenslet layer) that overlies the collimation layer having a plurality of lenslets (2 in Fig.2 the lower set of lenses is considered as collimators and the set of lenses above as the lenslets) that individually align with the collimators to focus light upon an image plane within the resin (2 in Fig.1: the second lens focuses the light. The lenses are all aligned in the x-y plane, thus forming a lenslet layer); and 
an aperture plate that overlies the lenslet layer having a mask that defines a plurality of apertures that individually align with the lenslets (4 in Fig.1, claim 1); 
a movement mechanism coupled to the imaging bar (11 in Fig.1 , claim 1); and 
a controller (10 in Fig.1, claim 1) configured to scan the imaging bar along a scan axis (claim 1); and concurrent with scanning, operate the imaging bar to selectively image a layer of resin at the build plane (claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jamar (EP226683A1), as applied to claims 1 and 4, in view of CN208324234 (CN’234).
Regarding claims 5-6, Jamar does not explicitly teach these features.
However, CN’234 teaches the light collimators individually includes a reflective parabolic inside surface (figures 2-3, para. 0034).  The recitation of a parabolic inside surface has a length to width ratio of more than 3:1 is an obvious design choice in view of CN’234.  
A mere change in size of a component is generally recognized as being within the capability of one of ordinary skill in the art and the courts have held that a change in size does not distinguish over a prior art structure performing the same as the claimed structure but differing in size.  See MPEP § In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) for further details.  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jamar (EP226683A1), as applied to claims 1 and 4, in view of Zhu.
Regarding claims 7-9, Jamar does not explicitly teach these features.
However, Zhu teaches an arrangement of lenslets that overlays the arrangement of light collimators (2 in Fig.1, claim 1) and that individually focus light from a light collimator onto the image plane (claim 1).  Zhu also teaches the lenslets individually include two lenslets including a first lenslet and a second lenslet that overlies the first lenslet (Fig.1, claim 1) and an arrangement of apertures that overlay the arrangement of lenslets (4 in Fig.1) and that individually remove off-angle light to constrain a spot size from a light-emitting device at the build plane (claim 1).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Zhu’s teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art at the time of filing to combine these features with Jamar’s apparatus to predictably obtain the benefit of the functionalities disclosed by Zhu. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jamar (EP226683A1),
Regarding claim 11, Jamar does not explicitly teach this feature.
However, this feature is an obvious design choice in view of Jamar.
A mere change in size of a component is generally recognized as being within the capability of one of ordinary skill in the art and the courts have held that a change in size does not distinguish over a prior art structure performing the same as the claimed structure but differing in size.  See MPEP § 2144.04.IV.A, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied,.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied to claim 12, in view of Uchida (US PG Pub 2011/0014499).
Regarding claim 16, Zhu does not explicitly teach these features.
However, Uchida teaches methods and apparatus for optical curing/patterning wherein an aperture plate is a glass plate (paras. 0165, 0176), and a photomask is a patterned metal layer (para. 0155).  
The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, as applied to claim 12, in view of Jamar.
Regarding claims 17-18, Zhu does not explicitly teach these features.
However, Jamar teaches the exit surface of the imaging bar is less than 10 millimeters from the build plane (Fig.1: distance between (240) and (241) is 10-15 microns, therefore the distance between exit of imaging bar and build plane is less than 5 mm, as recited claim 18, and 10 mm, as recited in claim 17.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP § 2144.05.II and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.
Regarding claim 13, the prior art of record does not teach, suggest, or render obvious a 3D printing system comprising: 

an imaging bar including: 
a substrate including a plurality of light emitting devices arranged along an array axis; 
a collimation layer overlying the substrate that defines a plurality of collimators that individually align with the light emitting devices; 
a lenslet layer that overlies the collimation layer having a plurality of lenslets that individually align with the collimators to focus light upon an image plane within the resin; and  14 
Attorney Docket No. USA.670an aperture plate that overlies the lenslet layer having a mask that defines a plurality of apertures that individually align with the lenslets; 
a movement mechanism coupled to the imaging bar; and 
a controller configured to: scan the imaging bar along a scan axis; and concurrent with scanning, operate the imaging bar to selectively image a layer of resin at the build plane;
wherein the collimation layer is a polymer material layer that defines the collimators, the collimators are parabolic openings that extend through the polymer material and have a reflective material lining.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/JIMMY R SMITH JR./Examiner, Art Unit 1745